Pratt, J.
This case came before us at the May general term, but the-papers were not properly certified, so that a decision could be properly rendered. We, however, expressed our views upon the merits of certain questions, vyhich must, if adhered to, determine this appeal. We see no reason to change the views expressed at that general term, which lead to a reversal, of the judgment, and sending the case back for trial in the county court upon the merits, under section 3068, Code Civil Proc., as stated in the opinion referred to. Judgment reversed, on opinion written at May term. All concur..